Case 1:17-mc-00151-LPS Document 170 Filed 05/21/20 Page 1 of 2 PageID #: 5204


                       MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347
                                             (302) 658-9200
                                          (302) 658-3989 FAX


KENNETH J. NACHBAR
(302) 351-9294
(302) 425-3013 FAX
KNachbar@mnat.com


                                              May 21, 2020



VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
U.S. District Court
for the District of Delaware
844 North King Street
Wilmington, DE 19801

                     Re:   Crystallex International Corp. v. Petróleos de Venezuela S.A., et
                           al., C.A. No. 15-1082-LPS;
                           Crystallex International Corp. v. PDV Holding, Inc., et al., C.A.
                           No. 16-1007-LPS;
                           ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela
                           S.A., et al., C.A. No. 17-28-LPS;
                           ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela
                           S.A., et al., C.A. No. 16-904-LPS;
                           OI European Group B.V. v. Bolivarian Republic of Venezuela, et
                           al., C.A. No. 19-cv-290-LPS;
                           Crystallex International Corp. v. Bolivarian Republic of
                           Venezuela, C.A. No. 17-151-LPS

Dear Chief Judge Stark:

                I write on behalf of CITGO Petroleum Corporation, CITGO Holding, Inc., and
PDV Holding, Inc. to support the case management proposal set forth in the letter filed earlier
today by the Bolivarian Republic of Venezuela. D.I. 168 in No. 17-151. Specifically, we agree
that the parties to the Crystallex Asset Proceeding should meet and confer regarding next steps
and a schedule for same, and provide a joint report to the Court by June 1, 2020 (or such other
date as the Court deems appropriate), and that a joint status report or reports be filed in the
related cases a week thereafter.
Case 1:17-mc-00151-LPS Document 170 Filed 05/21/20 Page 2 of 2 PageID #: 5205

The Honorable Leonard P. Stark
May 21, 2020
Page 2


                                         Respectfully,

                                         /s/ Kenneth J. Nachbar

                                         Kenneth J. Nachbar (#2067)

KJN/dmd

cc: All Counsel of Record (via CM/ECF)
